NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2008-5023


                    INDUSTRIAL DOOR CONTRACTORS, INC.,

                                                    Plaintiff-Appellant,

                                         v.

                                 UNITED STATES,

                                                    Defendant-Appellee.

        Andrew R. McBride, Smith, Currie & Hancock LLP, of Atlanta, Georgia, argued
for plaintiff-appellant.

       Lauren S. Moore, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for defendant-
appellee. With her on the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney
General, Jeanne E. Davidson, Director, and Brian M. Simkin, Assistant Director.

Appealed from: United States Court of Federal Claims

Judge Lawrence M. Baskir
                     NOTE: This disposition is nonprecedential.

   United States Court of Appeals for the Federal Circuit

                                      2008-5023


                    INDUSTRIAL DOOR CONTRACTORS, INC.,

                                                          Plaintiff-Appellant,

                                         v.

                                 UNITED STATES,

                                                          Defendant-Appellee.



                                 Judgment
ON APPEAL from the       United States Court of Federal Claims

In CASE NO(S).           01-CV-411.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam: (MAYER, LINN and PROST, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.



                                        ENTERED BY ORDER OF THE COURT


DATE: August 7, 2008                      /s/ Jan Horbaly
                                         Jan Horbaly, Clerk